DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2021 has been entered.
 
Claims 1-3, 6-8 and 11-13 are currently amended, claims 5, 10 and 15 are as previously presented and claims 4, 9 and 14 are as originally presented.  In summary, claims 1-15 are pending in the application.

Claim Objections
Claim 11 is objected to because of the following informalities: The status of the claim is stated as previously presented, however, it is clearly currently amended with changes that are in agreement with the changes made to independent claims 1 and 6.  Obviously, the Examiner will accept the edits appearing in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (U. S. Patent 10,444,829, already of record, hereafter ‘829).

Regarding claim 1 (Currently Amended), Levesque teaches a method for synthesizing virtual and real objects (‘829; fig. 3; col. 12, ln. 19-21; In the embodiment shown in fig. 3, the augmented 
(A) applied to a terminal device (‘829; figs. 1 and 3, element 100 and 301; col. 11, ln. 64-67; an embodiment of a system for viewport-based augmented reality; the system comprises a computing device 301, which comprises a smartphone or tablet with a display 306, element 134 of fig. 1), the method comprising: 
(B) when a target object is not acquired (‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, specified or may not even be present at this point in time), 
(C) displaying a virtual object (‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, specified or may not even be present at this point in time) 
(D) on a layer above a layer on which an image is located (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 16, ln. 31-37; the display signal comprises virtual object data overlaying the image captured by the camera 130. For example, in some embodiments, the display signal may comprise menu data overlaying the restaurant in the image captured by the camera 130 – at a depth above the depth of the layer of the camera images), 
(E) the image being captured by the terminal device (‘829; fig. 1; col. 5, ln. 62-67; camera 130, of terminal device 100, is configured to capture one or more images of an area (hereinafter be referred to as an "area image"); an area image comprises an image of a space and/or one or more 
(F) acquiring the target object in the image captured by the terminal device (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera of terminal device 301 and acquiring the target, the augmented reality application generates virtual object 304 comprising a virtual penguin which with proper depth processing in the following steps will be as shown on the user's hand – acquiring the target object in the captured image); 
(G) when the target object is acquired (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin which with proper depth processing in the following steps will be as shown on the user's hand – acquiring the target object in the captured image), 
(H) starting a depth information fusion mode (‘829; fig. 1; col. 6, ln. 18-23; in some embodiments, the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), 
(I) and in the depth information fusion mode (‘829; fig. 1; col. 6, ln. 18-23; in some embodiments, the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), 
(J) acquiring depth information of the target object by a camera apparatus of the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a 
(K) wherein the depth information fusion mode is configured to superimpose a virtual object generated by computer modeling on the image (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object (e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand), and 
(L) the depth information of the target object is configured to indicate a distance between the target object and the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)); 
(M) acquiring depth information of the virtual object (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 16, ln. 31-37; the display signal comprises virtual object data overlaying the image captured by the camera 130. For example, in some embodiments, the display signal may comprise menu data overlaying the restaurant in the image captured by the camera 130 – at a depth above the depth of the layer of the camera images would be the acquired 
(N) wherein the depth information of the virtual object is recorded in position information of the virtual object (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, accelerometer, and GPS unit may detect an orientation, acceleration, and location of computing device 101, respectively, cameras, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture); computing device 301 may generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in memory of the device for association with each other, including the determined depth information of the elements of the augmented scene – the image layer depth known by this point and the virtual object was set to a depth in a layer above the image is previous steps so that the position including the depth is recorded in position information of the virtual object) 
(O) , and the depth information of the virtual object changes with the movement of the virtual object in the image (starting with the previously established conditions in steps (B) and (C) above, – as previously indicated, let the virtual image initially be located in one of the corners of 
(P) superimposing the virtual object on the image (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object (e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand) 
(Q) according to a comparison result of the depth information of the target object and the depth information of the virtual object (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin which appears to rest on the user's hand based on the acquired 3D position of the target object (hand) in the captured image – as in (O) above, the virtual object moving from an initial depth above the image layer in 
Levesque discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Levesque to be combined into a single arrangement.

Regarding claim 5 (Previously Presented), Levesque teaches the method according to claim 1 and further teaches wherein the acquiring the depth information of the virtual object comprises: acquiring the position information of the virtual object (‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, specified or even present at this point in time); and determining the depth information of the virtual object according to the position information (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 16, ln. 31-37; the display signal comprises virtual object data overlaying the image captured by the camera 130. For example, in some embodiments, the display signal may comprise menu data overlaying the 

In regard to claim 6 (Currently Amended), Levesque teaches terminal device (‘829; figs. 1 and 3, element 100 and 301; col. 11, ln. 64-67; an embodiment of a system for viewport-based augmented reality; the system comprises a computing device 301, which comprises a smartphone or tablet with a display 306), comprising: 
(A) a processor (‘829; fig. 1, element 102; col. 4, ln. 49-53; fig. 1 is a block diagram showing a system 100 for viewport-based augmented reality, system 100 comprises a computing device 101 having a processor 102 in communication with other hardware via bus 106); a camera apparatus coupled to the processor (‘829; fig. 1, element 130; col. 5, ln. 67 through col. 6, ln; in some embodiments, the system 100 may comprise a plurality of cameras 130 configured to transmit a camera signal associated with images to the processor 102); and a memory for storing instructions executable by the processor (‘829; fig. 1, element 104; memory 104, which can comprise any suitable tangible (and non-transitory) computer-readable medium such as RAM, ROM, EEPROM, or the like) for storing instructions executable by the processor (‘829; fig. 1, element 104; memory 104 embodies program components that configure operation of the computing device 101); wherein the processor is configured to, 
(B) when a target object is not acquired (‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, specified or may not even be present at this point in time), 


(D) on a layer above a layer on which an image is located (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 16, ln. 31-37; the display signal comprises virtual object data overlaying the image captured by the camera 130. For example, in some embodiments, the display signal may comprise menu data overlaying the restaurant in the image captured by the camera 130 – at a depth above the depth of the layer of the camera images), 
(E) the image being captured by the terminal device (‘829; fig. 1; col. 5, ln. 62-67; camera 130, of terminal device 100, is configured to capture one or more images of an area (hereinafter be referred to as an "area image"); an area image comprises an image of a space and/or one or more objects within the space, e.g., an indoor area such as a room in a house or the inside of a store, or an outdoor area such as a park or street); 
(F) acquiring the target object in the image captured by the terminal device (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera of terminal device 301 and acquiring the target, the augmented reality application generates virtual object 304 comprising a virtual penguin which with proper depth processing in the following steps will be as shown on the user's hand – acquiring the target object in the captured image); 
(G) when the target object is acquired (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality 
(H) starting a depth information fusion mode (‘829; fig. 1; col. 6, ln. 18-23; in some embodiments, the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), 
(I) and in the depth information fusion mode (‘829; fig. 1; col. 6, ln. 18-23; in some embodiments, the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), 
(J) acquiring depth information of the target object by a camera apparatus of the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), 
(K) wherein the depth information fusion mode is configured to superimpose a virtual object generated by computer modeling on the image (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object (e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and 
(L) the depth information of the target object is configured to indicate a distance between the target object and the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)); 
(M) acquiring depth information of the virtual object (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 16, ln. 31-37; the display signal comprises virtual object data overlaying the image captured by the camera 130. For example, in some embodiments, the display signal may comprise menu data overlaying the restaurant in the image captured by the camera 130 – at a depth above the depth of the layer of the camera images would be the acquired depth information at the start or the initial conditions expressed in the sequence of steps to this point), 
(N) wherein the depth information of the virtual object is recorded in position information of the virtual object (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, accelerometer, and GPS unit may detect an orientation, acceleration, and location of computing device 101, respectively, cameras, range sensor, and/or depth sensor may detect a distance generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in memory of the device for association with each other, including the determined depth information of the elements of the augmented scene – the image layer depth known by this point and the virtual object was set to a depth in a layer above the image is previous steps so that the position including the depth is recorded in position information of the virtual object) 
(O) , and the depth information of the virtual object changes with the movement of the virtual object in the image (starting with the previously established conditions near the beginning of the claim, “when a target object is not acquired, displaying a virtual object on a layer above a layer on which an image is located” – let the virtual image be located in one of the corners of the display- see above; then ‘829; col. 2, ln. 59 through col. 3, ln. 9; the virtual content may be animated; then; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand – which with the animation feature taught, would have the virtual object that is initially placed in a corner of the display on a layer above the captured image and the acquired target, move from the initial position to the position in the hand of the user at the depth layer 
(P) superimposing the virtual object on the image (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand) 
(Q) according to a comparison result of the depth information of the target object and the depth information of the virtual object (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin which appears to rest on the user's hand based on the acquired 3D position of the target object (hand) in the captured image – as in (O) above, the virtual object moving from an initial depth above the image layer in an animation, may use a comparison result of the depth information of the target object and the depth information of the virtual object in a motion loop sequence in the animation to smoothly close in to the final three-dimensional coordinate(s) to complete at least one segment of the of the user’s interaction with the application for synthesizing virtual and real objects).
Levesque discloses the above elements of claim 6 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the 

In regard to claim 10 (Previously Presented), Levesque teaches the terminal device according to claim 6 and further teaches wherein in acquiring the depth information of the virtual object, the processor is further configured to: acquire the position information of the virtual object (‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, specified or may not even be present at this point in time); and determining the depth information of the virtual object according to the position information (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 16, ln. 31-37; the display signal comprises virtual object data overlaying the image captured by the camera 130. For example, in some embodiments, the display signal may comprise menu data overlaying the restaurant in the image captured by the camera 130 – determining the depth is set at (C) and (D) in claim 6 above; at a depth above the depth of the layer of the camera images).

Regarding claim 11 (Currently Amended), Levesque teaches a non-transitory computer-readable storage medium (‘829; fig. 1, element 104; memory 104, which can comprise any suitable tangible (and non-transitory) computer-readable medium such as RAM, ROM, EEPROM, or the like) having stored therein instructions (‘829; fig. 1, element 104; memory 104 embodies program components that configure operation of the computing device 101) that, when executed 
(A) a method for synthesizing virtual and real objects (‘829; fig. 3; col. 12, ln. 19-21; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on a real object, hand 308, captured by the camera of computing device 301), the method comprising: 
(B) when a target object is not acquired (‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, specified or may not even be present at this point in time), 
(C) displaying a virtual object (‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the display 306, for example, in the corners or middle of the display – a target object is not yet determined, specified or may not even be present at this point in time) 
(D) on a layer above a layer on which an image is located (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 16, ln. 31-37; the display signal comprises virtual object data overlaying the image captured by the camera 130. For example, in some embodiments, the display signal may comprise menu data overlaying the restaurant in the image captured by the camera 130 – at a depth above the depth of the layer of the camera images), 
(E) the image being captured by the terminal device (‘829; fig. 1; col. 5, ln. 62-67; camera 130, of terminal device 100, is configured to capture one or more images of an area (hereinafter be referred to as an "area image"); an area image comprises an image of a space and/or one or more objects within the space, e.g., an indoor area such as a room in a house or the inside of a store, or an outdoor area such as a park or street); 
(F) acquiring the target object in the image captured by the terminal device (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera of terminal device 301 and acquiring the target, the augmented reality application generates virtual object 304 comprising a virtual penguin which with proper depth processing in the following steps will be as shown on the user's hand – acquiring the target object in the captured image); 
(G) when the target object is acquired (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin which with proper depth processing in the following steps will be as shown on the user's hand – acquiring the target object in the captured image), 
(H) starting a depth information fusion mode (‘829; fig. 1; col. 6, ln. 18-23; in some embodiments, the camera, range sensor, and/or depth sensor may detect a distance between 
(I) and in the depth information fusion mode (‘829; fig. 1; col. 6, ln. 18-23; in some embodiments, the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), 
(J) acquiring depth information of the target object by a camera apparatus of the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), 
(K) wherein the depth information fusion mode is configured to superimpose a virtual object generated by computer modeling on the image (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object (e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand), and 
(L) the depth information of the target object is configured to indicate a distance between the target object and the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external 
(M) acquiring depth information of the virtual object (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 16, ln. 31-37; the display signal comprises virtual object data overlaying the image captured by the camera 130. For example, in some embodiments, the display signal may comprise menu data overlaying the restaurant in the image captured by the camera 130 – at a depth above the depth of the layer of the camera images would be the acquired depth information at the start or the initial conditions expressed in the sequence of steps to this point), 
(N) wherein the depth information of the virtual object is recorded in position information of the virtual object (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, accelerometer, and GPS unit may detect an orientation, acceleration, and location of computing device 101, respectively, cameras, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture); computing device 301 may generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location 
(O) , and the depth information of the virtual object changes with the movement of the virtual object in the image (starting with the previously established conditions in steps (B) and (C) above, – as previously indicated, let the virtual image initially be located in one of the corners of the display- see above; then ‘829; col. 2, ln. 59 through col. 3, ln. 9; the virtual content may be animated; then; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand – which with the animation feature taught, would have the virtual object that is initially placed in a corner of the display on a layer above the captured image and the acquired target, move from the initial position to the position in the hand of the user at the depth layer below the initial conditions virtual object depth layer; thus the depth information of the virtual object changes with the movement of the virtual object in the image); and 
(P) superimposing the virtual object on the image (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object (e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of 
(Q) according to a comparison result of the depth information of the target object and the depth information of the virtual object (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin which appears to rest on the user's hand based on the acquired 3D position of the target object (hand) in the captured image – as in (M) above, the virtual object moving from an initial depth above the image layer in an animation, may use a comparison result of the depth information of the target object and the depth information of the virtual object in a motion loop sequence in the animation to smoothly close in to the final three-dimensional coordinate(s) to complete at least one segment of the of the user’s interaction with the application for synthesizing virtual and real objects).
Levesque discloses the above elements of claim 11 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Levesque to be combined into a single arrangement.

In regard to claim 15 (Previously Presented), Levesque teaches the non-transitory computer-readable storage medium according to claim 11and further teaches wherein in acquiring the depth information of the virtual object comprises: acquiring the position information of the overlaying the camera images; col. 16, ln. 31-37; the display signal comprises virtual object data overlaying the image captured by the camera 130. For example, in some embodiments, the display signal may comprise menu data overlaying the restaurant in the image captured by the camera 130 – determining the depth is set at (C) and (D) in claim 11 above; at a depth above the depth of the layer of the camera images).

Claims 2-4, 7-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (U. S. Patent 10,444,829, already of record, hereafter ‘829) as applied to claims 1, 5, 6, 10, 11 and 15 above, and in view of Jaszlics et al. (U. S. Patent 6,166,744, already of record, hereafter ‘744).

In regard to claim 2 (Currently Amended), Levesque teaches the method according to claim 1 including the superimposing the virtual object on the image according to the comparison result of the depth information of the target object and the depth information of the virtual object abut does not explicitly teach when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object is not occluded by the target object on the image.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

Regarding claim 3 (Currently Amended), Levesque teaches the method according to claim 1 including the superimposing the virtual object on the image according to the comparison result of the depth information of the target object and the depth information of the virtual object but does not explicitly teach when the depth information of the target object is larger than the depth information of the virtual object, superimposing the whole virtual object on the image.
Jaszlics, working in the same field of endeavor, however, teaches wherein the superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is larger than the depth information of the virtual object, superimposing the whole virtual object on the image (‘744; figs. 7 and 10; col. 3, ln. 39-40, the cube and sphere virtual objects are properly 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

In regard to claim 4 (Original), Levesque teaches the method according to claim 1 and further teaches wherein the camera apparatus of the terminal device includes at least two cameras (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130), and the acquiring the depth information of the target object by the camera apparatus of the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)) but does not explicitly teach the method further comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras, and a distance between the at least two cameras.
range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and a distance between the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively and alpha is the distance between the two cameras) for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.


Regarding claim 7 (Currently Amended), Levesque teaches the terminal device according to claim 6 including superimposing the virtual object on the image according to the comparison result the of depth information of the target object and the depth information of the virtual object, but does not explicitly teach the processor is further configured to: when the depth information of the target object is smaller than the depth information of the virtual object, superimpose a portion of the virtual object which is not occluded by the target object on the image.
Jaszlics, working in the same field of endeavor, however, when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object is not occluded by the target object on the image (‘744; col. 6, ln. 15-23; col. 6, ln. 42-53; fig. 1d; fig. 10; col. 3, ln. 39-40, combined image with the superimposed virtual tank object placed behind the real-world tree object where the depth information of the target object (tree) is smaller than the depth information of the virtual object (tank)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual 

In regard to claim 8 (Currently Amended), Levesque teaches the terminal device according to claim 6 including superimposing the virtual object on the image according to the comparison result of the depth information of the target object and the depth information of the virtual object, but does not explicitly teach the processor is further configured to: when the depth information of the target object is larger than the depth information of the virtual object, superimpose the whole virtual object on the image.
Jaszlics, working in the same field of endeavor, however, teaches when the depth information of the target object is larger than the depth information of the virtual object, superimposing the whole virtual object on the image (‘744; figs. 7 and 10; col. 3, ln. 39-40, the cube and sphere virtual objects are properly displayed in a depth fusion mode in relation to the grassy knoll of the real scene; col. 6, ln. 42-53, combined image with the superimposed virtual sphere object placed behind the real-world grassy knoll object where the depth information of the target object (grassy knoll) is larger than the depth information of the virtual object (sphere)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.


Jaszlics, working in the same field of endeavor, however, also teaches wherein the camera apparatus of the terminal device includes at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and further teaches the acquiring of the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and a distance between the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively and alpha is the distance between the two cameras) for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the method for synthesizing virtual and real objects for display as taught by Jaszlics with the method for layering virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

In regard to claim 12 (Currently Amended), Levesque teaches the non-transitory computer-readable storage medium according to claim 11 including the superimposing the virtual object on the image according to the comparison result of the depth information of the target object and the depth information of the virtual object but does not explicitly teach when the depth information 
Jaszlics, working in the same field of endeavor, however, teaches when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object is not occluded by the target object on the image (‘744; col. 6, ln. 15-23; col. 6, ln. 42-53; fig. 1d; fig. 10; col. 3, ln. 39-40, combined image with the superimposed virtual tank object placed behind the real-world tree object where the depth information of the target object (tree) is smaller than the depth information of the virtual object (tank)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

Regarding claim 13 (Currently Amended), Levesque teaches the non-transitory computer-readable storage medium according to claim 11 wherein the superimposing the virtual object on the image according to the comparison result of the depth information of the target object and the depth information of the virtual object but does not explicitly teach when the depth information of the target object is larger than the depth information of the virtual object, superimposing the whole virtual object on the image.
Jaszlics, working in the same field of endeavor, however, teaches when the depth information of the target object is larger than the depth information of the virtual object, superimposing the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

In regard to claim 14 (Original), Levesque teaches the non-transitory computer-readable storage medium according to claim 11 and further teaches wherein the camera apparatus of the terminal device includes at least two cameras (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130), and the acquiring the depth information of the target object by the camera apparatus of the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)) but does not explicitly teach that the method further comprises: determining the depth information of the target object 
Jaszlics, working in the same field of endeavor, however, also teaches wherein the camera apparatus of the terminal device includes at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and further teaches the acquiring of the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and a distance between the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively and alpha is the distance between the two cameras) for the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the method for synthesizing virtual and real objects for display as taught by Jaszlics with the method for layering virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are not persuasive because the arguments apply to the amended claims and do not reflect the current citations used from the current prior art to formulate the rejection presented above where additional material has been added to clarify the Examiner’s position and to cover the features added in the amendment.

The Applicant’s arguments filed 06 July 2021 are primarily based upon the amended claim features incorporated into independent claims 1, 6 and 11.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed.

Addressing the added features to claim 1 – “acquiring depth information of the virtual object, wherein the depth information of the virtual object is recorded in position information of the virtual object, and the depth information of the virtual object changes with the movement of the virtual object in the image; and superimposing the virtual object on the image according to a comparison result of the depth information of the target object and the depth information of the virtual object” – the Examiner provided:
(O) , and the depth information of the virtual object changes with the movement of the virtual object in the image (starting with the previously established conditions in steps (B) and (C) above, – as previously indicated, let the virtual image initially be located in one of the corners of the display- see above; then ‘829; col. 2, ln. 59 through col. 3, ln. 9; the virtual content may be animated; then; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand – which with the animation feature taught, would have the virtual object that is initially placed in a corner of the display on a layer above the captured image and the acquired target, move from the initial position to the position in the hand of the user at the depth layer below the initial conditions virtual object depth layer; thus the depth information of the virtual object changes with the movement of the virtual object in the image); and 
(P) superimposing the virtual object on the image (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object (e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the 
(Q) according to a comparison result of the depth information of the target object and the depth information of the virtual object (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin which appears to rest on the user's hand based on the acquired 3D position of the target object (hand) in the captured image – as in (O) above, the virtual object moving from an initial depth above the image layer in an animation, may use a comparison result of the depth information of the target object and the depth information of the virtual object in a motion loop sequence in the animation to smoothly close in to the final three-dimensional coordinate(s) to complete at least one segment of the of the user’s interaction with the application for synthesizing virtual and real objects) - which the Examiner respectfully submits, counters the Applicant’s remarks.

Summarizing claim 1 to focus on the overall or higher level aspects of the features claimed, 
(1) An image of an environment is captured at a viewing frustum determined by the characteristics of the camera of the user’s device and the user’s three-dimensional position and orientation within the environment at a reference point in time.  The image is then displayed to the user at some depth attributed to an image layer.
(2) A virtual object is then displayed at some arbitrary two-dimensional position and at a depth of a layer that is above the depth of the image layer of (1) above.

(4) Once the target is identified, the virtual object is moved into a position and a depth that fits with the scenario of the displayed environment and virtual object.
(5) The movement is modulated or constrained or guided or animated by monitoring the change in the depth information between the initial depth of the virtual object which is initially set on the layer above the image layer in step (2) above and the depth of the captured image which is set to be the reference depth layer and is below the initial layer of the virtual object.

The claim does not specify how the two-dimensional X, Y positions of the virtual object and the target object are resolved in the movement of the virtual object in the depth dimension.  One could assume that the movement is only in the Z or depth dimension.

In rejection of claim 1, the Examiner used the virtual object and real object captured in an image of an environment as presented in fig. 3 of Levesque as the main example for addressing the rejection of claim 1 and the other two independent claims.

The Examiner equates fig. 3 to be the final position of the virtual object (the penguin) and the target object (the user’s hand) resulting from the steps presented in claim 1.

Running through the summarized steps of the claim and referencing the Levesque prior art reference – 

(2) A virtual object is then displayed at some arbitrary two-dimensional position at a depth of a layer that is above the depth of the image layer. The penguin would then be shown at some arbitrary position on a layer above the image layer at an Examiner selected corner X, Y position on a depth layer above the image depth layer (overlying) as cited in the rejection of claim 1.
(3) A target object is acquired (no specified method is disclosed as to how the target is acquired; one may assume that the user inputs a touch input to a desired object in the captured image to be the target).  The user’s hand is acquired as cited in the rejection of claim 1.
(4) Once the target is identified, the virtual object is moved into a position and a depth that fits with the scenario of the displayed environment and virtual object. – In an animation mode taught by Levesque, the penguin is moved in depth and X, Y position to appear to be in the user’s hand.
(5) The movement is modulated or constrained or guided by monitoring the change in the depth information between the initial depth of the virtual object which is initially set on the layer above the image layer and the depth of the captured image which is set to be on the layer below the initial layer of the virtual object. In an animation mode taught by Levesque, the penguin is moved in depth and X, Y position to appear to be in the user’s hand where one of ordinary skill 

Independent claims 1, 6 and 11 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 2-5, 7-10 and 12-15 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613